Name: Council Regulation (EEC) No 564/81 of 20 January 1981 amending Regulation (EEC) No 1639/80 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 65/46 Official Journal of the European Communities 11.3.81 COUNCIL REGULATION (EEC) No 564/81 of 20 January 1981 amending Regulation (EEC) No 1639/80 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, reduced to 8-3 % as from 1 January 1981 ; whereas , therefore , Regulation (EEC) No 1639/80 should be amended, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion , Whereas , by Regulation (EEC) No 1639/80 ('), the Council opened and allocated among the Member States , for the period 1 July 1980 to 30 June 1981 , a Community tariff quota of 90 tonnes , at duty rate of 11-9%, for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey ; whereas Council Regulation ( EEC) No 562/81 of 20 January 1981 on the reduction of customs duties on imports into the Community of certain agricultural products origin ­ ating in Turkey ( 2 ) laid down that the duty appli ­ cable for the purposes of that tariff quota should be Article 1 (2) of Regulation (EEC) No 1639/80 shall be replaced by the following : ' 2 . Within the limit of this tariff quota, the Common Customs Tariff duty applicable to these goods shall be suspended at 8-3 %.' Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1981 . For the Council The President D. F. van der MEI 0 ) ( 2 ) OJ NoL 163,28.6 . 1980, p. 7 . See page 1 of this Official Journal .